Citation Nr: 9911343	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension secondary 
to post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in November 1995 which denied the claimed 
benefits.  


REMAND

In March 1999, just prior to the RO's transfer of the 
veteran's claims file to the Board, the RO received notice 
that the veteran had requested a change in his 
representative, to the Pennsylvania Department of Military 
Affairs Bureau for Veterans Affairs and Assistance.  He had 
previously been represented by Jewish War Veterans.  

The veteran's new representative submitted at that time a VA 
Form 9 containing argument in support of the veteran's 
appeal.  Moreover, on that form it was noted that the veteran 
desired a personal hearing before a Member of the Board at 
the RO.  The veteran has a right to such a hearing.  
38 C.F.R. § 20.700(a) (1998).  Accordingly, such a hearing 
must be scheduled.  

Therefore, this case is REMANDED for the following additional 
action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (Travel Board hearing).  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



